Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In these consolidated appeals, Rose Apuzzi challenges the district court’s order denying her Fed. R. Civ. P. 60(b) motion to reconsider the dismissal of her complaint for failure to comply with a discovery order and the court’s order denying her Fed. R. Civ. P. 59(e) motion seeking to alter or amend the order denying her Rule 60(b) motion. After reviewing the record and the parties’ arguments, we conclude that the court did not abuse its discretion in denying Apuzzi’s motions. See Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012); Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc). Accordingly, we affirm the district court’s judgments. Apuzzi v. Am. Med. Sys., Inc., No. 2:14-cv-28603, 2017 WL 927612 (S.D.W. Va. Mar. 8, 2017 & May 30, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED